 



     
HEALTHEASE OF FLORIDA, INC.
  Medicaid HMO Contract

AHCA CONTRACT NO. FA521
AMENDMENT NO. 4

     THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the “Agency” and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:



1.   Standard Contract, Section II.A Contract Amount, the first sentence is
hereby amended to now read:       To pay for contracted services according to
the conditions of Attachment I in an amount not to exceed $811,772,712.00 (an
increase of $4,829,812.00), subject to the availability of funds.   2.  
Attachment I, section 90.0, Payment and Authorized Enrollment Levels, Table 2 is
hereby amended to now read as follows:

Table 2.



Area wide Age-banded Capitation Rates for All Plan Operational Counties where
plan services do not include Community Mental Health and Mental Health Targeted
Case Management.

Area 02 General Rates Plan - 015019315(GADSDEN) 015019318(JEFFERSON)
015019320(LEON) 015019322(MADISON) 015019336(WAKULLA) 015019340(CALHOUN)
015019342(LIBERTY)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    308.57       68.17       42.09       46.69       97.60       118.89      
182.09       253.05       253.05  
SSI/No Medicare
    3048.45       366.34       187.89       197.31       197.31       564.87    
  564.87       545.39       545.39  
SSI/Part B
    323.29       323.29       323.29       323.29       323.29       323.29    
  323.29       323.29       323.29  
SSI/Part A & B
    312.99       312.99       312.99       312.99       312.99       312.99    
  312.99       312.99       218.99  

Area 03 General Rates Plan — 015019309(CITRUS) 015019319(LAKE) 015019323(MARION)
015019329(PUTNAM)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    350.92       78.21       49.06       54.22       112.21       138.15      
210.55       294.57       294.57  
SSI/No Medicare
    3231.65       390.26       202.93       212.35       212. 35       607.41  
    607.41       586.66       586.66  
SSI/Part B
    302.31       302.31       302.31       302.31       302.31       302.31    
  302.31       302.31       302.31  
SSI/Part A & B
    288.40       288.40       288.40       288.40       288.40       288.40    
  288.40       288.40       201.67  

Area 04 General Rates Plan — 015019313(DUVAL) 015019335(VOLUSIA)

                                                                              <1
Year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    316.95       71.10       44.92       49.61       101.93       126.35      
191.96       269.58       269.58  
SSI /No Medicare
    3103.82       374.05       193.41       202.51       202.51       580.16    
  580.16       559.62       559.62  
SSI/Part B
    273.15       273.15       273.15       273.15       273.15       273.15    
  273.15       213.15       273.15  
SSI/Part A & B
    292.54       292.54       292.54       292.54       292.54       292.54    
  292.54       292.54       204.72  

Area 05 General Rates Plan — 015019302(PASCO) 015019303(PINELLAS)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/ FC/SOBRA
    345.76       77.31       48.55       53.69       110.74       136.76      
208.19       291.55       291.55  
SSI/No Medicare
    3265.62       394.06       204.41       214.18       214.18       612.49    
  612.49       591.04       591.04  
SSI/Part B
    266.55       266.55       266.55       266.55       266.55       266.55    
  266.55       266.55       266.55  
SSI /Part A & B
    309.27       309.27       309.27       309.27       309.27       309.27    
  309.27       309.27       216.32  

Area 07 General Rates Plan — 015019308(BREVARD)

                                                                              <l
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC /SOBRA
    337.19       75.53       47.77       52.81       108.40       134.29      
204.16       286.57       286.57  
SSI /No Medicare
    3217.89       389.79       203.90       213.35       213.35       610.58    
  610.58       589.11       589.11  
SSI/Part B
    265.77       265.77       265.77       265.77       265.77       265.77    
  265.77       265.77       265.77  
SSI/Part A & B
    283.96       283.96       283.96       283.96       283.96       283.96    
  283.96       283.96       198.62  

Area 08 General Rates Plan — 015019332(SARASOTA)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    296.66       66.37       41.76       46.19       95.19       117.62      
179.02       250.96       250.96  
SSI/No Medicare
    3079.30       371.80       192.49       201.68       201.68       577 .71  
    577.71       557.45       557.45  
SSI/Part B
    243.56       243.56       243.56       243.56       243.56       243.56    
  243.56       243.56       243.56  
SSI/Part A & B
    283.08       285.08       285.08       285.08       285.08       285.08    
  285.08       285.08       199.47  

AHCA Contract No. FA521, Amendment No. 4, Page 1 of 3

 



--------------------------------------------------------------------------------



 



HEALTHEASE OF FLORIDA, INC.   Medicaid HMO Contract

Area 09 General Rates Plan — 015019324(MARTIN) 015019339(PALM BEACH)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    316.78       70.14       44.52       49.17       101.48       125.24      
190.60       266.91       266.97  
SSI /No Medicare
    3344.05       405.22       211.12       221.15       221.15       633.22    
  633.22       610.93       610.93  
SSI/Part B
    267.20       267.20       267.20       267.20       261.20       267.20    
  267.20       267.20       267.20  
SSI/Part A & B
    320.32       320.32       320.32       320.32       320.32       320.32    
  320.32       320.32       224.19  

Area 10 General Rates Plan — 015019337(BROWARD)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    328.74       73.77       46.68       51.61       105.94       131.31      
199.49       280.33       280.33  
SSI /No Medicare
    4151.82       503.54       263.75       275.32       275.32       788.23    
  768.23       761.08       761.08  
SSI/Part B
    287.04       287.04       287.04       287.04       287.04       287.04    
  287.04       287.04       287.04  
SSI/Pant A & B
    351.55       351.55       351.55       351.55       351.55       351.55    
  351.55       351.55       245.95  

Area 11 General Rates plus Transportation Plan — 015019338(DADE)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    409.89       91.51       57.28       63.45       131.27       161.21      
245.94       343.29       343.29  
SSI /No Medicare
    4561.77       556.46       268.69       302.80       302.80       869.67    
  869.67       836.38       836.38  
SSI/Part B
    453.72       453.72       453.72       453.72       453.72       453.72    
  453.72       453.72       453.72  
SSI/Part A & B
    429.61       429.61       429.61       429.61       429.61       429.61    
  429.61       429.61       297.22  



3.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels, Table
3 is hereby amended to now read as follows:

Table 3.

Area wide Age-banded Capitation Rates for All Plan Operational Counties where
plan services include Community Mental Health and Mental Health Targeted Case
Management.

Area 01 General Rates plus Mental Health Plan- 015019314(ESCAMBIA)
015019331(SANTA ROSA)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/ FC/SOBRA
    308.58       69.00       49.05       52.61       103.52       121.46      
184.66       257.30       257.30  
SSI /No Medicare
    3048.46       371.81       243.40       238.17       238.17       607.82    
  607.82       569.75       569.75  
SSI/Part B
    330.18       330.18       330.18       330.18       330.18       330.18    
  330.18       330.18       330.18  
SSI/Part A & B
    328.66       328.66       328.66       328.66       328.66       328.66    
  328.66       328.66       234.66  

Area 06 General Rates plus Mental Health Plan- 015019300(HILLSBOROUGH)
015019301(MANATEE) 015019304(POLK) 015019317(HIGHLANDS)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-64 Male     21-54
Female     55-64     65+  
TANF/FC/SOBRA
    330.07       75.91       61.52       67.67       122.23       135.83      
204.29       282.98       282.98  
SSI/No Medicare
    3017.05       371.69       265.72       243.82       243.62       647.81    
  647.81       587.26       587,26  
SSI/Part B
    242.29       242.29       242.29       242.29       242.29       242.29    
  242.29       242.29       242.29  
SSI/Part A & B
    288.09       288.09       288.09       286.09       288.09       288.09    
  288.09       288.09       202.64  

Area 07 General Rates plus Mental Health Plan- 015019327(ORANGE)
015019328(OSCEOLA) 015019333(SEMINOLE)

                                                                              <1
year     1-5     6-13     14-20 Male     14-20 Female     21-54 Male     21-54
Female     55-64     65+  
TANF/ FC/SOBRA
    337.20       76.92       58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406.84       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSl/Part B
    266.03       266.03       266.03       266.03       266.03       266.03    
  266.03       266.03       266.03  
SSI/Part A & B
    293.59       293.59       293.59       293.59       293.59       293.59    
  293.59       293.59       208.25  



4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, Table
3, the second paragraph is hereby amended to now read:       Notwithstanding the
payment amounts which may be computed with the above rate table, the sum of
total capitation payments under this contract shall not exceed the total
contract amount of $811,772,712.00 (an increase of $4,829,812.00), expressed on
page seven of this contract.   5.   This amendment shall begin on April 1, 2005,
or the date on which the amendment has been signed by both parties, whichever is
later.

          All provisions in the Contract and any attachments thereto in conflict
with this amendment shall be and are hereby changed to conform with this
amendment.

          All provisions not in conflict with this amendment are still in effect
and are to be performed at the level specified in the Contract.

AHCA Contract No. FA521, Amendment No. 4, Page 2 of 3

 



--------------------------------------------------------------------------------



 



HEALTHEASE OF FLORIDA, INC.   Medicaid HMO Contract

     This amendment and all its attachments are hereby made a part of the
Contract.

     This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

     IN WITNESS WHEREOF, the parties hereto have caused this 3 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

              HEALTHEASE OF FLORIDA, INC.   STATE OF FLORIDA, AGENCY FOR        
HEALTH CARE ADMINISTRATION
 
           
SIGNED
      SIGNED    
BY:
  /s/ Imtiaz (MT) Sattaur   BY:   [ILLEGIBLE]

           

  Imtiaz (MT) Sattaur
President, Florida        
 
           
NAME:
  Todd S. Farha   NAME:   Alan Levine
 
           
TITLE:
  President & CEO   TITLE:   Secretary
 
           
DATE:
  4/1/05   DATE:   4/1/05

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

AHCA Contract No. FA521, Amendment No. 4, Page 3 of 3

 